This case is presented to this court on error from the Court of Common Pleas of Hamilton county, wherein judgment was rendered in favor of *Page 322 
the defendant, Leonard G. Schreiber, executor, upon his motion for judgment on the pleadings.
The transcript of the docket and journal entries shows that an amended petition was filed September 15, 1934; that the answer of the defendant was filed November 1, 1934; that on March 9, 1935, a motion for judgment on the pleadings was filed; that on March 28, 1935, a reply was filed by leave; and that on April 4, 1935, an entry granting the motion for judgment on the pleadings in favor of the defendant was made nunc pro tunc as of March 21, 1935. Further, it is there stated that on the last date the court handed down an opinion granting the motion. A motion was filed April 6 to vacate this entry, and on April 15 such motion was overruled.
An examination of the reply shows that it definitely puts in issue the allegations of the answer, and that, therefore, the entry granting the motion for judgment on the pleadings was erroneously made.
There is nothing in the record to indicate any justification for the attempt to nunc pro tunc the entry made on April 4.
A nunc pro tunc entry is only justified where through inadvertence something is done which is not made the matter of a journal entry at the time. This form of entry may not be used for the purpose of permitting the court to make an entry which was not actually made at the time stated. In the instant case, no entry was made before the filing of the reply. The attempt to make it appear that such entry was made is without avail.
The judgment of the Court of Common Pleas must be reversed and the cause remanded to that court for further proceedings according to law.
Judgment reversed and cause remanded.
MATTHEWS and HAMILTON, JJ., concur. *Page 323